Case 1:19-cv-21551-CMA Document 364 Entered on FLSD Docket 07/23/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:19-21551-CIV-ALTONAGA/LOUIS

  In re:

  FARM-RAISED SALMON
  AND SALMON PRODUCTS
  ANTITRUST LITIGATION

  _____________________________________/

                                               ORDER
           THIS CAUSE comes before the Court upon the Joint Notice Regarding Proposed Order

  on Mediation (ECF No. 331). Pursuant to the Court’s Order Setting Trial (ECF No. 308), the

  Parties were required, by no later than June 30, 2021, to select a mediator and schedule a “time,

  date, and place for mediation”; and jointly file a proposed order scheduling the mediation. On June

  30, 2021, the Parties timely noticed their selection of a mediator but sought the Court’s assistance

  in resolving a dispute over the manner of mediation that prevented them from advancing a single

  date for the mediation to occur. This matter was referred to the undersigned United States

  Magistrate Judge, pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the Local Rules

  of the Southern District of Florida, by the Honorable Cecilia M. Altonaga, Chief Judge of the

  United States District Court for the Southern District of Florida, for a status conference and

  resolution of the Parties’ mediation dispute (ECF No. 333). Having conducted the status

  conference on July 15, 2021, this Order follows.

           The Parties disagree about whether the Court’s Order and the Local Rules require

  attendance at a single mediation session, or whether the Defendants should be ordered to each

  attend a mediation session, the latter of which would necessitate the scheduling of multiple

  mediation sessions. Defendants oppose separate mediation sessions and argue that the Court’s


                                                   1
Case 1:19-cv-21551-CMA Document 364 Entered on FLSD Docket 07/23/2021 Page 2 of 3




  Order requires only one session. Plaintiffs dispute Defendants’ construction of the Order and Local

  Rule 16.2 as authorizing a single mediation session. Plaintiffs seek a unique mediation session

  with each Defendant, recognizing the practical difficulty of settling among so many parties at a

  single session; as a concession, Plaintiffs offered that if a joint session were conducted in the

  Spring of 2022, and if it was insufficient to resolve the case, Defendants should be ordered to

  participate in separate mediation sessions later in the year and bear the cost of the joint mediation

  session.

         The status conference revealed that the Parties’ proposals differ only in two respects:

  whether the Court should presently enter an order requiring separate mediation sessions in

  anticipation of the joint session failing; and whether that order should similarly, in anticipation of

  its failure, order that Defendants will bear its costs. At the hearing, Defendants represented no

  aversion to participating in separate mediation sessions following—and as a result of—the joint

  session, to the extent it is recommended by the mediator and agreed to by the Parties.

         Plaintiffs’ concerns about the ability to settle in a joint mediation reflect the realities of this

  complex dispute and are well taken; indeed, neither sides’ proposal anticipates complete resolution

  of the case in a single mediation session. Notwithstanding, Plaintiffs’ proposal is premature insofar

  as it assumes that nothing in the (initial) joint session would inform or impact the manner in which

  mediation should continue from there. Defendants’ proposal recognizes the uncertainty of the

  process and defers to the mediator to set parameters on mediation efforts following the joint

  session.

         Thus, and as explained at the hearing, the Court declines to adopt Plaintiffs’ proposal

  requiring the Parties to submit proposed orders scheduling multiple, individual mediation sessions

  at this juncture. This does not preclude Plaintiffs from later seeking the Court’s intervention to



                                                     2
Case 1:19-cv-21551-CMA Document 364 Entered on FLSD Docket 07/23/2021 Page 3 of 3




  compel individual Defendants to attend mediation should it be necessary, but the present

  circumstances do not justify that relief. Likewise, the Order Scheduling Mediation shall not

  impose upon Defendants the costs of mediation should the case not be resolved at the initial joint

  mediation session.

         Within 14 days from the date of this Order, the Parties shall file a proposed order

  scheduling     mediation     in    the    form       specified   on    the    Court’s     website

  (https://www.flsd.uscourts.gov/forms/order-scheduling-mediation), which specifies the time, date

  and place for mediation.

         DONE and ORDERED in Miami, Florida this 23rd day of July, 2021.



                                               ________________________________
                                               LAUREN F. LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                                   3
